DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims Group I claims 1-7 in the reply filed on 9/20/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno US 2017/0334177 in view of Roh US 2011/0096255 and further in view of Everaerts US 20120277284.
Regarding claim 1, Ueono teaches a method comprising: providing on an outer side of a support film of a liquid crystal cell (fig. 4 700) one or more first components (200).
Ueno omits one of the first componets having  an oxygen transmission rate (OTR) at least 100,000 times lower than the support film of the liquid crystal cell; wherein the method further comprises interposing a pre-prepared oxygen-permeable adhesive film between the support film of the liquid crystal cell and an innermost one of the one or more first components; wherein the pre-prepared oxygen-permeable adhesive film has a thickness greater than another adhesive film provided on the outer side of the support film outside of the innermost one of the one or more first components.  Ueno does teach one of first components (fig. 2 100) being a gas barrier layer.  Applicant’s specification discloses a oxygen or moisture barrier layer and a flexible display substrate being TAC but does not disclose explicit details regarding the barrier layer itself.  Rho teaches discloses TAC as a flexible substrate material [0063].  It would have been obvious to one of ordinary skill in the art to apply a TAC as a substrate as provides flexibility.  Applying a TAC layer as the flexible substrate would render obvious the limitation of the OTR at least 100,000 times lower than the support film of the liquid crystal cell.  Everaerts teaches a a pre-prepared oxygen-permeable adhesive film (300) which can be applied between the support film of the liquid crystal cell and an innermost one of the one or more first components; wherein the pre-prepared oxygen-permeable adhesive film has a thickness (fig. 6 shows thickness of 59-71 imicrons) greater than another adhesive film (element 5 fig 2 of Ueno thicknesss 5 to 50 micrometers  [0087]) provided on the outer side of the support film outside of the innermost one of the one or more first components figure for adding a touch sensor or additional polarizers [0023] allowing enhanced reworkability and reduced bonding induced stress (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ueno and Roh in view of Everaerts to provide additional functional layers with enhanced workability and reduced stress.  Everaerts teaches the prepared adhesive as an OCA adhesive therefore oxygen permeability is presumed.
Regarding claim 2,  Ueno teaches the innermost one of the one or more first components comprises a moisture barrier film (100) or a polarisation filter component.
	Regarding claims 3-7, while the references do not explicitly teach the additional of additional first / second / third/ fourth prepared oxygen permeable adhesive films of various thicknesses.  Everaerts provides a mechanism for adding additional functional films with enhanced workability and reduced stress.  The relative differences in thickness among first through fourth additional prepared oxygen permeable can be considered a matter of routine experimentation depending on additional functional components being inserted.  Everaerts teaches the prepared adhesive as an OCA adhesive therefore oxygen permeability is presumed.
Regarding claim 16, the references do not explicitly teach substantially excluding any pockets of gas from between the liquid crystal cell and the two polarising filter components in a display area of the display device.  However it does not immediately clear what the step of “substantially excluding” entails.  Ueno discloses forming a gas barrier which are used to prevent migration of gas to the underlying layers therefore this is considered obvious.
Regarding claim 27, while the reference does not explicitly disclose the method according to claim 1, comprising: wherein the interposing the pre-prepared oxygen-permeable adhesive film between the support film of the liquid crystal cell and an innermost one of the one or more first components is done for the purpose of reducing degradation of the liquid crystal cell under storage and/or operation at a temperature of about 80°C or higher.  This limitation does not appear to further limit the claim as the limitation of the interposing the pre-prepared oxygen-permeable adhesive film between the support film of the liquid crystal cell and an innermost one of the one or more first components is done for the purpose of reducing degradation of the liquid crystal cell under storage and/or operation at a temperature of about 80°C or higher recites a limitation of intended use but does not appear to add any additional steps beyond the steps in claim 1.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871